COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:    Henry Rawson Jr. and Susan Rawson v. Oxea Corporation,
                        Dashiell Corporation, and Mundy Maintenance and Servs. LLC

Appellate case number: 01-15-01005-CV

Trial court case number:    2015-07842

Trial court:            190th District Court of Harris County


Appellants’ Motion for En Banc Reconsideration is denied.

It is so ORDERED.


Justice’s signature: /s/ Laura Carter Higley
                         Acting for the En Banc Court

A majority of the justices of the Court voted to deny the motion for en banc
reconsideration.

The en banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley,
Bland, Massengale, Brown, Huddle, and Lloyd.

Justice Jennings, dissenting from the denial of en banc reconsideration with separate
opinion.

Justice Bland and Justice Lloyd, dissenting from the denial of en banc reconsideration
without separate opinion.


Date: June 13, 2017